Title: To George Washington from John Rutledge, 28 December 1780
From: Rutledge, John
To: Washington, George


                        

                            
                            Dr Sir,
                            Cheraws, on Pedee-River,in So. Carolina Decr 28th 1780
                        
                        I received your Excellency’s Letter, of Sept 12th, about the latter End of October, &, should, ‘ere
                            now, have transmitted to you, an Account of the several Matters which you desired to know, if I could have obtained an
                            authentick one, but, I have never been able to procure much Information, even of the Enemy’s force & Posts, as I
                            conceived to be so, till lately—That I communicated to General Green, who, I doubt not, made you acquainted wth it.
                            Enclosed is a State of their Strength, & Posts, at present, & an Answer to the several Questions presented
                            by your Letter.
                        I presume your Excellency will receive from Genl Green, by this opportunity, a Return of the Troops under his
                            Command—It is, therefore, unnecessary for me to say any Thing on that Head; but, I cannot avoid lamenting, that they are
                            so few, & that I do not see the Probability of their being, soon, much increased.
                        I am sorry that Circumstances have not admitted of your debarking to the Southward, any force from the main
                            Army, or, from the Troops of his most Christian Majesty, & I fear, that the Effects of the Enemy’s possessing the
                            two Southern most States much longer, will be altogether ruinous to many Individuals, (Some of whom are already reduced to
                            the greatest Misery & distress) & injurious to the common Cause—Several, whose Characters, were much
                            respected, have declared them to be British Subjects—many others will soon follow their Example, unless we speedily
                            receive considerable Aid—The unfortunate Affair near Camden, the Want of Support, ever since, (for there has not been a
                            Continental Soldier in the State, since that Defeat, till within these three days,) the little Prospect of any, &
                            the Representation made, by the Enemy, of the Inability or Unwillingness of the other States to send any powerful
                                aid, have chagrined, & made unfavourable Impositions on, many who were formerly our good
                            Friends.
                        Some of the staunch Inhabitants of Charlestown have been lately sent to St Augustine, & others are to
                            follow—The Enemy have hanged many People, who, from Fear, or, the Impracticability of removing, had received Protections,
                            or given Paroles, &, from Attachment to, had afterwards taken part with, Us—They have burnt a great Number of
                            Houses, & turned many Women, formerly of good Fortune, with their Children, (whom their Husbands or Parents, from
                            an Unwillingness to join the Enemy,had left,) almost naked into the Wood—In short, they soon determined to break the
                            Spirit of every Man, if they can, or to ruin him. Their Cruelties, & the distresses of the People, are, indeed,
                            beyond Description. I entreat your Excellency, therefore, seriously to consider the unhappy State of South Carolina
                            & Georgia, & I rely on your Humanity, & on your Knowledge of their Importance to the Union, for
                            such speedy & effectual Support, as may compel the Enemy to evacuate every part of these Countries.
                        I have pressed the Governor, & Sevl Members of the Legislature, of No Carolina, to raise its
                            Complement of Continental Troops, according to the last Requisition of Congress, & the present Arrangement of the
                            Army, & I am certain, that Virginia & No Carolina might, with proper Exertions, soon bring five thousand
                            such Troops into the Field; But, I fear, that No Carolina will presevere in her old Plan, of draughting Militia for that
                            service, & am persuaded, that no other Recommendation or Influence, than yours, will prevail on Virginia, to
                            relinquish the same System, & to raise a respectable Number of Troops for the War. I am with great Esteem
                            & Regard Dr Sir yr most obedt Servt
                        
                            J: Rutledge
                        
                     Enclosure
                                                
                            
                                
                                    c.28 December 1780
                                
                            
                            There is still in N. Carolina, a large Number of Cattle & Hogs—& a considerable Quantity
                                of Corn & Rice—but, the latter is, at present, wholly in the Enemy’s power, &, it will be
                                impracticable to lay up any great Magazines, of the other Articles, untill we possess more
                                of the Country than we now do—Measures are, however, taking for procuring all the Corn & Hogs & Cattle
                                on Pedee, & its Vicinity, (which will afford so much Supply)—& for salting the Meat—Transportation
                                from Cheraw, by Water, to George-Town, is easy, unless prevented by the Enemy—I have written
                                 to the Governor of No. Carolina, to have a large Quantity of Meat salted in that state, which may be done, as there is
                                a great deal of salt there, from whoever, indeed, we must be supplied with that Article.
                            The Enemy’s Posts, & Strength, in Geo. & So Carolina, are At Augusta—in Georgia—on
                                Savannah River 150 Miles from Savannah—150 Regrs under Col. Brown—& some Militia—2 Forts Ninety Six—50 Miles
                                from Augusta—200 Regrs—Col. Cruger—some Militia—2 Forts & 2 redoubts
                                Little River—15 Miles from Ninety Six—60 Regrs & 150 Militia—Cunningham Bozlers ferry on Brd River—45
                                Miles from Lil. River—500 Regrs—Tarlton & McArthur Winnisborough—22 Miles from B: ferry—8 or 900
                                Regrs—Cornwallis—& some Militia of  Camden—40 Miles from Winisboro—500 Regrs—Ld
                                Rawdon—5 redoubts—These Posts are all in the same Direction, extending from East to West, thro’ the
                                Country—George-Town—80 Regrs 70 Militia—Redoubt Nielson’s Ferry, on Santee River—60 Miles fom
                                C.Town—300 Regrs Majr McLaureth. of the Numbers in C: Town & Savannah we have no exact
                                Accounts, but it is beleived, that they are very small—They keep about 60 Men at Fort Moultrie—They are repairing our
                                old Lines, at the Back of the Town, &, it is said, intend to raise some Redoubts, in front of those Lines,
                                & one near abt where the Bridge crossed the Canal.
                            General Leslie arrived in C: Town, the 14 Instant, with the Troops which were in Virginia supposed about
                                2000—They were on the 24th Instant, at Monks Corner on their way to Nielsons-ferry, except about 500, who were said to
                                be gone to George-Town—The Enemy have Posts of Militia, at the Consaneds , Landing ferry, the high
                                Hills of Santee, & Several other Posts of the Country, but those are of little Consequence—I do not apprehend
                                they could possibly bring into the Field more than 1000 or 1200 of the Country People, unless some unfavourable Turn
                                in our Affairs, shd take place— Blow wd deprive  even of these
                                Troops may be debarked at Bulls, Stone, or Edistoe, Inlet— or Port Royal—the latter seems most eligible, as the Troops,
                                in landing, wd probably receive the least , from the Enemy—I cannot at present, give the Names
                                of persons who might be depended on, for their Opinion, & Advice, Circumstances may have occasioned a Change in
                                the Sentiments of several, whom I thought well affected, but, doubtless, if a French Fleet shd appear on our Coast, they
                                will find many Friends, on any part of it—A Capt. Janish, who commands the So Carolina, a Vessell of
                                War in the Service of this State, is daily expected at Some Post to the Eastward, or Northward—He wd be of infinite
                                service, in an Expedn to the Southward—being a staunch Friend—a Man of Influence—is well acquainted with Port Royal
                                Bar—has lived many Years at Beaufort, & could pilot Vessells over that Bar, better than any Man I
                                know—Commodore Gillen, who is on Board of the So Carolina, wd also be of great service, in such an
                                Expedition—I believe there are two or 3 Coasting Pilots, at Philada, whom I recommended that Congress shd retain, for this service—Mr Bee, one of our delegates or Mr Mathews, can inform your Excellency, if
                                those Pilots are there—& when Gillen & Janish arrive,—They
                                (Gillen & Janish) could advise the best plan for debarking Troops, & give
                                any satsifaction which might be required on that Point.
                            If such an Expedition should be resolved on, it wd be well to apprize Me, of it, in Time, by a Courier over
                                Land, that every necessary Preparation in our power, might be made, to co-operate in, or facilitate it.

                        
                        
                    